 KUSHINS ANDPAPAGALLOKushins and Papagallo Divisionsof U.S.Shoe Retail,Inc.' and Retail Store Employees Union,Local 410,RetailClerksInternational Association,AFL-CIO,Petitioner.Case 20-RC-10581October 10, 1972DECISION ON REVIEWBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn May 12, 1972, the Regional Director forRegion 20 issued a Decision and Direction of Electionin the above-entitled proceeding wherein he foundappropriate a unit of all full-time selling and nonsell-ing employees of the Employer's Kushins division atits San Francisco, California, store. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view contending,inter alia,that the Regional Direc-tor, in excluding the employees of the Papagallodivision at the San Francisco store, made findings offact which were erroneous and departed from official-ly reported precedent.By telegraphic order dated June 8, 1972, the re-quest for review was granted and the election stayedpending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Involved herein is the Employer's retail store lo-cated at 255 Geary Street in San Francisco. The storeisdivided into four sales areas, three of which areoperated by the Employer's Kushins division and theother by its Papagallo division.2 Each division main-tains a separate headquarters elsewhere in California.The Employer has retail stores at other locations, notinvolved herein, some which encompass the opera-tions of both its Kushins and Papagallo divisions, asat the San Francisco store, and others which do not.The Petitioner seeks to represent only the Kush-ins division employees at the San Francisco store. TheEmployer contends, in effect, that only a storewideunit of employees of both divisions is appropriateherein because, unlike the typical situation at dis-count houses, the lessor Kushins and the lessee Papa-1For reasons set forth herein, the Employer's name is amended as shown.2 In February 1971, when the San Francisco store opened,the two divi-sions were wholly owned corporate subsidanesof U.S.Shoe Retail, Inc., andPapagallo operated at the San Francisco store as a leased department. How-ever,at the present time,Kushms and Papagallo no longer exist as separatecorporate entities but are operating divisionsof U.S.Shoe Retail, Inc.631gallo are both divisions of the same company. Weagree.The physical layout of the San Francisco store isas follows: Immediately inside the only customer en-trance is Kushins ladies' salesarea1.On a floor di-rectly below this salesarea isKushinsmen's salesarea. Two more selling areas are at two different levelsto the rear of the store; on the upper level, reached bya split staircase, is the Papagallo salesarea, and on thelevel below is Kushins ladies' sales area 2. The Kush-ins division offers for sale a variety of shoes and relat-ed accessories. The Papagallosales areaoffersdressesand lines of shoes and accessories different in styleand price from the shoes and accessories sold in theKushins divisionareas.The two divisions share win-dow display space and conduct combined promotion-al campaigns. The merchandise of both divisions isdelivered to the store at a central receiving area andstored primarily in space adjacent to the areas whereit is offered for sale.The Kushins divisionsales areas,under the direc-tion of a single manager, are staffed by approximately20 employees, including 13 sales clerks, 5 cashiers, areceiving clerk, and a sales assistant who is primarilya sales clerk assigned to assist the manager in some ofhis more routine duties. The Papagallosales area, un-der the direction of a separate manager, employs sev-en sales clerks and cashiers, a receiving clerk, and adisplay clerk. The Kushins divisionmanager estab-lishes the store hours, holidays, and employeeregula-tions for the entire store and can require the dischargeof objectionable Papagallo division employees. Eachdivisionmanager otherwise exercises authority withrespect to the hiring, discharging, directing, andscheduling of his own employees. There isminimalinterchange of employees between the divisions.The Kushins division sales employees are paid ona commission basis. All other employees, including allPapagallo division employees, are hourly rated. Inaddition, the Kushins division employees are provid-ed health insurance which has not been made avail-able to the Papagallo division employees at the SanFrancisco store. All employees enjoy storewide em-ployee discounts and share the same employee fa-cilities.Despite the several differences in employmentconditions detailed above for the employees of eachdivision at the San Franciscostore, we seeno basis forexcluding the Papagallo division employees from theunit.Here the employees of both divisions are em-ployed by a single corporate entity, and operations ofthe two divisions at the San Franciscostoreare per-formed in essentially the samemanner asin a tradi-tional department store. For this reason,consistentwith our unit policy in department storecases, theunitmust be broadened in scope toencompass all199 NLRB No. 114 632DECISIONSOF NATIONALLABOR RELATIONS BOARDstore employees?We find therefore the following em-ployees constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees of the Employer's retail store lo-cated at 255 Geary Street, San Francisco, Cali-fornia,including the selling assistant butexcluding guards and supervisors as defined inthe Act .4Accordingly, the case is remanded to the Region-alDirector for the purpose of conducting an election3Zayre Corp.,170 NLRB 1751,fn. 10. Cf.Bargain Town USA.,162 NLRB1145.Member Jenkins concurs in the conclusion,but does not rely on thesecases in reaching it.4 Some employees at the San Francisco store work only part time.As therewas no evidence concerning the regularity of their employment,the RegionalDirector provided the part-time employees would vote by challenged ballot.Since neither party raised issues at the hearing regarding their eligibility andthe Board normally includes part-time employees unless there is evidencewarranting their exclusion,the part-tune employees shall be permitted to votesubject only to challenge by the parties for cause.pursuant to hisDecisionand Directionof Election, asmodified herein,' except that the payroll period fordeterminingeligibility shall be that immediately pre-ceding thedate of issuance .65 In the event the Petitioner does not wish to proceed to an election in theunit found appropriate herein, it shall so notify the Regional Director bywritten notice within7 days ofthe date of issuance.Moreover,as the unitfound appropriate is broader than that originally requested by the Petitioner,the Regional Director shall determine whether its showing of interest issufficient before proceeding with the election.6 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB 1236;NLRB. v. Wyman-GordonCo., 394 U.S. 759.Accordingly, itis herebydirected that an electioneligibilitylist, containing the names andaddresses of all the eligible voters, must be filed by the Employer with theRegional Director for Region 20 within 7 days of the date of this Decisionon Review. The Regional Director shall make the list available to all partiesto the election.No extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting aside the election wheneverproper objections are filed.